Citation Nr: 0204289	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  01-08 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
degenerative joint disease.  

2.  Entitlement to service connection for cervical spine 
degenerative joint disease.  

3.  Evaluation of the veteran's service-connected 
post-traumatic stress disorder, currently evaluated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from February 1966 to March 
1969.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, established service connection for 
post-traumatic stress disorder (PTSD); assigned a 50 percent 
evaluation for that disability; and denied the veteran's 
claims of entitlement to service connection for both lumbar 
spine degenerative joint disease and cervical spine 
degenerative joint disease.  In September 2000, the veteran 
submitted a notice of disagreement.  In December 2000, the RO 
denied a total rating for compensation purposes based on 
individual unemployability.  In February 2001, the veteran 
submitted a notice of disagreement with the denial of a total 
rating for compensation purposes based on individual 
unemployability.  In September 2001, the RO issued a 
statement of the case to the veteran and his accredited 
representative which addressed the issues of the veteran's 
entitlement to service connection for lumbar spine 
degenerative joint disease and cervical spine degenerative 
joint disease and the evaluation for his PTSD.  In October 
2001, the veteran submitted a substantive appeal from the 
denial of service connection for lumbar spine and cervical 
spine degenerative joint disease and the evaluation assigned 
for his PTSD.  The veteran has been represented throughout 
this appeal by the Veterans of Foreign Wars of the United 
States.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as evaluation 
of the veteran's PTSD.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issue is styled.  


REMAND

In a November 2001 written statement and a March 2002 Report 
of Contact (VA Form 119), the veteran requested a hearing 
before a Department of Veterans Affairs (VA) hearing officer.  
The requested hearing has not been scheduled.  

The veteran has submitted a timely notice of disagreement 
with the denial of a total rating for compensation purposes 
based on individual unemployability.  The RO has not issued a 
statement of the case or supplement statement of the case 
which addresses that issue.  The Court has directed that 
where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO has not subsequently 
issued a statement of the case addressing the issue, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should schedule the veteran 
for the requested hearing before a VA 
hearing officer.  

2.  The RO should issue a statement of 
the case to the veteran and his attorney 
which addresses the issue of the 
veteran's entitlement to a total rating 
for compensation purposes based on 
individual unemployability.  The veteran 
and his accredited representative should 
be given the opportunity to respond to 
the statement of the case.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes).  In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn regarding 
the final disposition of the veteran's claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


